Citation Nr: 1233236	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for diabetic neuropathy in the median nerve of the right (major) upper extremity. 

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy in the median nerve of the left (minor) upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran had a hearing before a Veterans Law Judge (Judge) in January 2004. This Judge has since retired from the Board, and the Veteran has indicated that he did not wish to appear for a hearing with a different judge.

This case was remanded for further development in October 2004, March 2007 and October 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed the assignment of a 30 percent rating for diabetic neuropathy in the median nerve of the right (major) upper extremity and a 20 percent for diabetic neuropathy in the median nerve of the left (minor) upper extremity.  

The issues above have been before the Board previously.  The Board, in remanding the claims for a higher rating for diabetic neuropathy, has determined that the record raised a claim to reopen service connection for bilateral carpal tunnel syndrome, and that the claims for an increase in rating for diabetic neuropathy could not be adjudicated until there was final resolution on the claim to reopen (as they are inextricably intertwined).  The Board remanded the claims so that appropriate notice could be given to the Veteran regarding his claim to reopen, and so that the claim to reopen could be adjudicated in the first instance. 

When the issues were last before the Board in October 2010, the Board determined that the mandates of the March 2007 remand had not been complied with in their entirety.  As such, the Board remanded the issues for compliance with the prior remand to include sending the Veteran appropriate notice regarding his claim to reopen and adjudication of the claim in the first instance.

Unfortunately, it appears again that the RO has failed to comply with the Board's remand.  In this regard, while a notice letter was sent to the Veteran in June 2012, the RO has yet to adjudicate the claim in the first instance.  The RO has again adjudicated this matter in a Supplemental Statement of the Case (SSOC) rather than in a rating decision as requested in the prior remand.  

Although through a Report of General Information (VAF 21-0820) in June 2012 it was related that the Veteran wished to withdraw his claim, it is unclear from the record which claim.  Most importantly, he did not submit such in writing after being informed to do so.  As such, the appeal is active.  A remand by the Board confers upon an appellant the right to VA compliance with the instructions of the remand, and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the RO's failure to comply with the prior remand directive of adjudication of the claim of service connection for carpal tunnel syndrome, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate and issue a rating decision on the previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome.  Should the action be unfavorable, the Veteran is to be informed that his claim is not in appellate status, and that if he should wish to pursue an appeal, a notice of disagreement must be filed within the appropriate time period. 

2.  The Veteran should be reminded that his claims of entitlement to higher ratings for neuropathy in the upper extremities are in appellate status; however, the Board cannot adjudicate the claims until initial adjudication has taken place with respect to the petition to reopen the claim for entitlement to service connection for bilateral carpal tunnel disorder.  Nonetheless, should additional evidence be added to the claims file, the claims must be readjudicated and, if denied or not fully granted, a Supplemental Statement of the Case must be furnished to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

